Exhibit 10.3

AMENDED AND RESTATED

CHART INDUSTRIES, INC.

2005 STOCK INCENTIVE PLAN

This Amended and Restated Chart Industries, Inc. 2005 Stock Incentive Plan,
initially approved by the Board of Directors of Chart Industries, Inc. on
November 23, 2005 and amended on March 23, 2006, was then amended and restated
in its entirety, and is now amended and restated as of December 15, 2008 for
purposes of bringing the document into further compliance with Section 409 A of
the Code, as follows:

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees, directors or consultants of outstanding ability and
to motivate such employees, directors or consultants to exert their best efforts
on behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such key employees, directors or consultants will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

  (a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

  (b) Affiliate: With respect to any entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such entity.

 

  (c) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

 

  (d) Beneficial Owner: A “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

 

  (e) Board: The Board of Directors of the Company.

 

  (f)

Change in Control: Unless the Committee specifies otherwise in an Award
agreement, the occurrence of any of the following events: (i) the sale or
disposition, in one or a series of related transactions, of all or substantially
all, of the assets of the Company to any Person or “group” (as such term is
defined in Sections 13(d)(3) or 14(d)(2) of the Act) other than the Permitted
Holders; (ii) any Person or group, other than the Permitted Holders, is or
becomes the Beneficial Owner (except that a person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly,



--------------------------------------------------------------------------------

 

of more than 50% of the total voting power of the voting stock of the Company
(or any entity which controls the Company or which is a successor to all or
substantially all of the assets of the Company), including by way of merger,
consolidation, tender or exchange offer or otherwise; or (iii) during any period
of two (2) consecutive years, individuals who at the beginning of such period
constituted the Board (together with any new directors whose election by such
Board or whose nomination for election by the stockholders of the Company was
approved by a vote of a majority of the directors of the Company, then still in
office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board, then in office.

 

  (g) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

  (h) Committee: The Board or any person or persons designated by the Board to
administer the Plan.

 

  (i) Company: Chart Industries, Inc., a Delaware corporation.

 

  (j) Disability: Inability of a Participant to perform in all material respects
his duties and responsibilities to the Company, or any Subsidiary of the
Company, by reason of a physical or mental disability or infirmity which
inability is reasonably expected to be permanent and has continued for a period
of six consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period. Any question as to the existence of
the Disability of a Participant as to which the Participant and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Participant and the Company. If the Participant and
the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Participant shall be final and conclusive for all
purposes of the Plan and any Award agreement.

 

  (k) Employment: The term “Employment” as used herein shall be deemed to refer
to (i) a Participant’s employment if the Participant is an employee of the
Company or any of its Affiliates, (ii) a Participant’s services as a consultant,
if the Participant is a consultant to the Company or its Affiliates and (iii) a
Participant’s services as a non-employee director, if the Participant is a
non-employee member of the Board; provided that, for any Award that is or
becomes subject to Section 409A of the Code, termination of Employment means a
“separation from service” under Section 409A of the Code.

 

  (1)

Fair Market Value: On a given date, (i) if there is a public market for the
Shares on such date, the arithmetic mean of the high and low prices of the
Shares as reported on such date on the Composite Tape of the principal national
securities exchange on which such Shares are listed or admitted to trading, or,
if the Shares

 

2



--------------------------------------------------------------------------------

 

are not listed or admitted on any national securities exchange, the arithmetic
mean of the per Share closing bid price and the per Share closing asked price on
such date as quoted on the National Association of Securities Dealers Automated
Quotation System (or such market in which such prices are regularly quoted) (the
“NASDAQ”), or if no sale of Shares shall have been reported on the Composite
Tape of any national securities exchange or quoted on NASDAQ on such date, then
the immediately preceding date on which sales of the Shares have been so
reported or quoted shall be used, and (ii) if there is no public market for the
Shares on such date, the Fair Market Value shall be the fair market value of the
Shares as determined in good faith by the Board assuming a hypothetical
liquidation of the Company or the sale of the Company to a third party; provided
that if the Participant disagrees with the Board’s determination, he may require
the Company to retain an independent investment banker to determine the fair
market value. The Company will bear the cost of such appraisal, unless the
appraised value is 110% or less of the Board’s determination of the fair market
value, in which case the Participant will bear the cost of such appraisal.

 

  (m) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the
Plan.

 

  (n) Option: A stock option granted pursuant to Section 6 of the Plan.

 

  (o) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(a) of the Plan.

 

  (p) Participant: An employee, director or consultant of the Company or its
Affiliates who is selected by the Committee to participate in the Plan; provided
however that, if the Shares issuable under this Plan are registered under the
Securities Act of 1933, as amended on a Registration Statement on Form S-8 (or
any successor form), then consultants may be Participants only to the extent
Shares issuable hereunder may be registered on Form S-8 (or any successor form).

 

  (q) Permitted Holder: As of the date of determination, any and all of (i) an
employee benefit plan (or trust forming a part thereof) maintained by (A) the
Company or its Affiliates or (B) any corporation or other Person of which a
majority of its voting power of its voting equity securities or equity interest
is owned, directly or indirectly, by the Company and (ii) First Reserve Fund X,
L.P. or any of its Affiliates.

 

  (r) Person: A “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

 

  (s) Plan: The Amended and Restated Chart Industries, Inc. 2005 Stock Incentive
Plan.

 

  (t) Shares: Shares of common stock of the Company.

 

  (u) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

3



--------------------------------------------------------------------------------

  (v) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

3. Shares Subject to the Plan

The total number of Shares which may be issued under the Plan is 3,421,030. The
Shares may consist, in whole or in part, of unissued Shares or treasury Shares.
The issuance of Shares or the payment of cash upon the exercise of an Award or
in consideration of the cancellation or termination of an Award shall reduce the
total number of Shares available under the Plan, as applicable. Shares which are
subject to Awards or portions of Awards which terminate or lapse without
issuance of Shares may be granted again under the Plan.

4. Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof. Awards may, in the
discretion of the Committee, be made under the Plan in assumption of, or in
substitution for, outstanding awards previously granted by the Company or its
Affiliates or a company acquired by the Company or with which the Company
combines. The number of Shares underlying such substitute awards shall be
counted against the aggregate number of Shares available for Awards under the
Plan. Subject to Section 15 of the Plan, the Committee is authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
Any decision of the Committee in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors). The
Committee shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). The Committee shall require
payment of any amount it may determine to be necessary to withhold for federal,
state, local or other taxes as a result of the exercise, grant or vesting of an
Award and the Company or its Affiliates shall have the right and is authorized
to withhold any applicable withholding taxes in respect to the Award, its
exercise or any payment or transfer under or with respect to the Award and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes. Unless the
Committee specifies otherwise, the Participant may elect to pay a portion or all
of such withholding taxes by (a) delivery in Shares, provided that such shares
have been held by the Participant for more than six (6) months (or such other
period as established by the Committee from time to time in order to avoid
adverse accounting treatment applying generally accepted accounting principles)
or (b) with respect to minimum withholding amounts only, having Shares with a
Fair Market Value equal to the amount withheld by the Company from any Shares
that would have otherwise been received by the Participant.

 

4



--------------------------------------------------------------------------------

5. Limitations

 

  (a) No Award may be granted under the Plan after the tenth anniversary of the
effective date of the Plan, but Awards theretofore granted may extend beyond
that date.

 

  (b) Subject to Section 9, neither the Option Price of an Option nor the
exercise price of a Stock Appreciation Right may be reduced after the date of
grant.

6. Terms and Conditions of Options

Options granted under the Plan shall be non-qualified stock options for federal
income tax purposes which are not intended to be treated as options that comply
with Section 422 of the Code, as evidenced by the related Award agreements, and
shall be subject to the foregoing and the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine:

 

  (a) Option Price. Subject to Section 4, the Option Price per Share shall be
equal to the Fair Market Value on the applicable date of grant.

 

  (b) Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

  (c)

Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii) or (iv) in the
following sentence. The purchase price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been held by the Participant for more than six months (or
such other period as established from time to time by the Committee in order to
avoid adverse accounting treatment applying generally accepted accounting
principles), (iii) partly in cash and, to the extent permitted by the Committee,
partly in such Shares, (iv) if there is a public market for the Shares at such
time, to the extent permitted by, and subject to such rules as may be
established by the Committee, through the delivery of irrevocable instructions
to a broker to sell Shares obtained upon the exercise of the Option and to
deliver promptly to the Company an amount out of the proceeds of such sale equal
to the aggregate Option Price for the Shares being purchased, or (v) through
such cashless exercise procedures (including surrender of a portion of the

 

5



--------------------------------------------------------------------------------

 

Option in payment of the Option Price) as the Committee may permit. Except with
respect to an adjustment pursuant to Section 9 of the Plan, no Participant shall
have any rights to dividends or other rights of a stockholder with respect to
Shares subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Shares and, if applicable, has
satisfied any other conditions imposed by the Committee pursuant to the Plan.

 

  (d) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the Option Price of an Option or taxes relating
to the exercise of an Option by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee, satisfy such delivery requirement
by presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of Shares from the Shares acquired by the exercise of the
Option.

7. Terms and Conditions of Stock Appreciation Rights

 

  (a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) must be granted at the time the
related Option is granted, (B) shall cover the same number of Shares covered by
an Option (or such lesser number of Shares as the Committee may determine) and
(C) shall be subject to the same terms and conditions as such Option except for
such additional limitations as are contemplated by this Section 7 (or such
additional limitations as may be included in an Award agreement).

 

  (b)

Terms. The exercise price per Share of a Stock Appreciation Right shall be an
amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) the minimum amount permitted by applicable laws,
rules, by-laws or policies of regulatory authorities or stock exchanges. Each
Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, times (ii) the number of Shares covered by the Stock Appreciation Right.
Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange therefor an amount equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the Option Price per Share, times
(ii) the number of Shares covered by the Option, or portion thereof, which is
surrendered. The date a notice of exercise is received by the Company shall be
the exercise date. Payment to the Participant shall be made in Shares or in
cash, or partly in Shares and partly in

 

6



--------------------------------------------------------------------------------

 

cash (any such Shares valued at such Fair Market Value), all as shall be
determined by the Committee. Stock Appreciation Rights may be exercised from
time to time upon actual receipt by the Company of written notice of exercise
stating the number of Shares with respect to which the Stock Appreciation Right
is being exercised. No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.

 

  (c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

8. Other Stock-Based Awards

 

  (a) Generally. The Committee, in its sole discretion, may grant or sell Awards
of Shares, Awards of restricted Shares and Awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(“Other Stock-Based Awards”). Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive, or vest with respect to,
one or more Shares (or the equivalent cash value of such Shares) upon the
completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives. Other Stock-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Committee shall determine to whom and when
Other Stock-Based Awards will be made; the number of Shares to be awarded under
(or otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

9. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

  (a)

Generally. In the event of any change in the outstanding Shares after the
effective date of the Plan by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off, combination,
combination or transaction or exchange of Shares or other corporate exchange, or
any distribution to shareholders other than regular cash dividends or any
transaction similar to the foregoing, the Committee shall make such substitution
or adjustment, if any, as it deems to be equitable, as to (i) the number or kind
of Shares or other securities issued or reserved for issuance pursuant to the
Plan or pursuant to outstanding Awards, (ii) the Option Price or exercise price
of any Award and/or (iii) any other

 

7



--------------------------------------------------------------------------------

 

affected terms of such Awards. However, any such adjustment to an Option or
Stock Appreciation Right shall be made pursuant to applicable provisions of the
Code, including Section 409A of the Code.

 

  (b) Change in Control. In the event of a Change in Control after the effective
date of the Plan, (i) if determined by the Committee in the applicable Award
agreement or otherwise, any outstanding Awards then held by Participants which
are unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (ii) to the extent it would not trigger adverse taxation under
Section 409A of the Code, the Committee may, but shall not be obligated to,
(A) cancel such Awards for fair value, which, in the case of Options and Stock
Appreciation Rights, shall equal the excess, if any, of the value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of Shares subject to such Options or Stock Appreciation Rights (or,
if no consideration is paid in any such transaction, the Fair Market Value of
the Shares subject to such Options or Stock Appreciation Rights as of the date
of the Change in Control) over the aggregate Option Price or exercise price of
such Options or Stock Appreciation Rights or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms and value of any affected Awards previously granted hereunder as
determined by the Committee or (C) provide that for a period of at least 15 days
prior to the Change in Control, such Awards shall be exercisable, to the extent
applicable, as to all Shares subject thereto and the Committee may further
provide that upon the occurrence of the Change in Control, such Awards shall
terminate and be of no further force and effect.

10. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

11. Certificates

All certificates, if any, evidencing Shares or other securities of the Company
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission or other applicable governmental
authority, any stock exchange or market upon which such securities are then
listed, admitted or quoted, as applicable, and any applicable Federal, state or
any other

 

8



--------------------------------------------------------------------------------

applicable laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

12. Other Laws

The Committee may refuse to issue or transfer any Shares or other consideration
under an Award if, acting in its sole discretion, it determines that the
issuance or transfer of such Shares or such other consideration might violate
any applicable law or regulation and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary; provided, however, that, with respect to any Award that is or
becomes subject to Section 409A of the Code, a payment may only be delayed where
the Company or any Affiliate reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable law and
provided that the payment is made at the earliest date at which the Company or
Affiliate reasonably anticipates that the making of the payment will not cause
such violation. Without limiting the generality of the foregoing, no Award
granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Committee
in its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of applicable securities laws,
including, without limitation, laws of the United States (and any state
thereof), Germany, the United Kingdom, the Czech Republic or the People’s
Republic of China.

13. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

14. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant.

15. Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, (a) without the approval of the shareholders
of the Company, if such action would (except as is provided in Section 9 of the
Plan), increase the total number of Shares reserved for the purposes of the Plan
or (b) without the consent of a Participant, if such action would diminish any
of the rights of the Participant under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Committee may amend the
Plan in such manner as it deems necessary to permit the granting of Awards
meeting the requirements of the Code or other applicable laws.

 

9



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of the Plan. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any amounts payable hereunder will be taxable to a Participant
under Section 409A of the Code and related Department of Treasury guidance prior
to payment to such Participant of such amount, the Company may (a) adopt such
amendments to the Plan and Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (b) take such
other actions as the Committee determines necessary or appropriate to comply
with the requirements of Section 409A of the Code.

16. International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law.

17. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

18. Effectiveness of the Plan

The effective date of this Plan was November 23, 2005; the effective date of
this amendment and restatement of the Plan is December 15, 2008.

 

10